Citation Nr: 1431431	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  13-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to an initial rating in excess of 10 percent for right patellofemoral pain syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for left patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1996 to April 2000, June 2001 to June 2004, and February 2009 to March 2010.

This case comes to the Board of Veterans' Appeals (Board) from October 2010 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In January 2014, the Veteran testified during a Board hearing at the RO.  At that time, he submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review.

The issue of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right patellofemoral pain syndrome has been manifested by full extension and flexion limited to at most 80 degrees, but not by recurrent subluxation or lateral instability or x-ray evidence of degenerative arthritis.

2.  The Veteran's left patellofemoral pain syndrome has been manifested by full extension and flexion limited to at most 100 degrees, but not by recurrent subluxation or lateral instability or x-ray evidence of degenerative arthritis.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right patellofemoral pain syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2013). 

2.  The criteria for a rating in excess of 10 percent for left patellofemoral pain syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Veteran's claims arise from an appeal of the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of the claims.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with examinations in March 2011 and May 2013 to determine the nature and severity of his knee disabilities.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision on the claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

A Veteran's entire history is to be considered when making disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's knee disabilities have each been assigned a 10 percent rating under Diagnostic Code 5260-5003.  38 C.F.R. § 4.71a (2013).  His disabilities have been rated as residuals under Diagnostic Code 5003 for degenerative arthritis.  38 C.F.R. § 4.27 (2013).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Ratings based on arthritis cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a (2013).  

Under Diagnostic Code 5260, a 0 percent rating requires limitation of knee flexion to 60 degrees.  A 10 percent rating requires limitation of flexion to 45 degrees.  A 20 percent rating requires limitation of flexion to 30 degrees.  A maximum 30 percent rating requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a (2013).  

Under Diagnostic Code 5261, a 0 percent rating requires limitation of knee extension to 5 degrees.  A 10 percent rating requires limitation of extension to 10 degrees.  A 20 percent rating requires limitation of extension to 15 degrees.  A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A maximum 50 percent rating requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a (2013).  

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a maximum 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2013).  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2013). 

Separate ratings may be assigned for arthritis or limitation of motion, and instability of the knee or cartilage impairment.  However, a separate rating must be based on additional compensable disability.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56704 (1998).  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Where a Veteran has both compensable limitation of flexion and compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004). 

After review, the Board finds that the Veteran's knee disabilities do not warrant higher ratings under any applicable rating criteria.  

A March 2011 VA examination notes complaints of pain in both knees with occasional popping, giving way, instability, stiffness, and weakness.  The Veteran denied flare-ups.  Examination showed creptitus and tenderness but no instability.  McMurray's test was positive but there was no locking, effusion, or dislocation.  Range of motion was from 0 to 80 degrees in the right knee and 0 to 100 degrees in the left knee, with objective evidence of pain in both knees.  Repetitive testing showed no additional limitations and no objective evidence of pain.  The examiner noted that April 2010 x-rays of the knees were normal and that current x-rays were also normal.  

A May 2013 VA examination notes complaints of increased pain in both knees especially when flexed for an extended period such as sitting, giving way, popping, and swelling.  The Veteran reported flare-ups two to three times per month with prolonged walking or cold, damp weather that lasted for two to three days but that he continued to work with ice packs.  Examination showed creptitus and tenderness.  Range of motion was from 0 to 130 degrees in both knees with pain beginning at 120 degrees.  Repetitive testing showed that range of motion remained the same.  The examiner noted there was no additional limitation in range of motion after repetitive testing but there was additional functional loss or impairment in terms of less movement than normal and pain on movement.  Strength in both knees was normal and all tests for stability were normal.  The examiner noted there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that x-rays of the knees were normal.  

VA medical records show complaints of bilateral knee pain but no relevant findings regarding range of motion or instability.

The Board finds that the Veteran's right knee disability has been manifested by full extension and flexion limited to at most 80 degrees and the left knee disability has been manifested by full extension and flexion limited to at most 100 degrees.  Even considering functional loss due to pain and other factors, those findings do not support a compensable rating under Diagnostic Code 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, a rating in excess of 10 percent is not warranted for either knee disability based on limitation of motion.  Moreover, separate compensable ratings are not warranted under Diagnostic Codes 5260 and 5261 because neither limitation, in either knee, warrants a compensable rating.  

The Board notes the Veteran's consistent complaints of instability of his knees.  However, testing on examination for instability has been negative and there are no objective findings of recurrent instability or subluxation.  The Board finds that objective medical evidence to be more persuasive because the examiners conducted testing and have medical training.  Without objective evidence of instability on clinical examination, the Board finds that a higher or separate rating under Diagnostic Code 5257 is not warranted for either knee because the evidence does not show slight recurrent lateral instability or subluxation.

In conclusion, the Board finds that a rating in excess of 10 percent is not warranted for patellofemoral pain syndrome of either knee.  As the preponderance of the evidence is against each claim, the claims for increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that neither of the Veteran's service-connected knee disabilities warrants referral for consideration of an extraschedular rating.  The primary symptomatology of the disabilities appears to be that of pain and resulting functional impairment to include limitation of motion, which is contemplated by the current schedular criteria.  No unusual or exceptional disability picture appears to otherwise be demonstrated by the record.  While he complained of instability, no instability has been shown on objective examination.  Moreover, to the extent his service-connected knee disabilities cause occupational impairment, that impairment has been adequately compensated by the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2013).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).  Consequently, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).


ORDER

An initial rating in excess of 10 percent for left patellofemoral pain syndrome is denied.

An initial rating in excess of 10 percent for right patellofemoral pain syndrome is denied.


REMAND

Further development is needed on the claim for a higher initial rating for PTSD.

At the January 2014 hearing, the Veteran testified that his PTSD had worsened since the last VA examination conducted in October 2011.  He also submitted a private psychological report indicating an increase in symptoms.  Thus, he should be scheduled for a new examination to determine the current severity of PTSD.  

Prior to the examination, the any outstanding medical records should be obtained.  The record contains VA medical records through June 2013.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since June 2013.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of PTSD.  The examiner must provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner must indicate the degree of social and occupational impairment due to PTSD and describe the Veteran's symptoms.  The examiner must review the claims folder and note that review in the report.  A rationale for all opinions must be provided.

3.  Then, readjudicate the claim, with consideration of all evidence added to the claims fie since the issuance of the July 2013 statement of the case.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


